Citation Nr: 0948241	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-34 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for residuals 
of fracture, distal fibula, right, currently evaluated at 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1990 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in August 2005, and a 
substantive appeal was received in October 2005.  The Veteran 
testified at a Board hearing at the RO in October 2009.

Additionally, in his October 2009 hearing, the Veteran noted 
that he broke his right hand when he fell due to pain in his 
feet.  Therefore, the Board refers the issue of entitlement 
to service connection for right hand disability, to include 
as secondary to the service-connected disability, to the RO 
for appropriate action.  


FINDING OF FACT

Residuals of fracture, distal fibula, right, are not 
manifested by marked limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
disabling for the Veteran's residuals of fracture, distal 
fibula, right, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated February 
2005 and May 2008 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in February 2005 prior to the initial unfavorable 
decision in May 2005.

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the May 2008 correspondence in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased 
rating claim.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in July 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).



Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in April 2005 and 
May 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient.  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected ankle disability warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's service-connected ankle disability has been 
rated by the RO under the provisions of Diagnostic Code 5271 
for limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under this regulatory provision, 
moderate limitation of motion of the ankle warrants a 10 
percent disability rating.  Marked limitation of motion of 
the ankle warrants a 20 percent disability rating.  

A January 2005 VA record noted no edema, effusion, or focal 
tenderness of the right ankle.  The examiner diagnosed 
chronic right ankle pain. 

On VA examination in April 2005, there was no edema of the 
right ankle.  There was some tenderness to palpation anterior 
and inferior to the lateral malleolus.  There was full active 
and passive range of motion which the examiner described as 
pain free.  There was some stressed inversion causing some 
tilting of the tallus.  The reported impression was lateral 
instability of the right ankle causing discomfort with 
prolonged standing and instability on uneven surfaces.  It 
was noted that this caused some loss of work.  There was no 
weakness, fatigability or incoordination.   An x-ray stress 
view of the right ankle did not show any abnormal motion. 

The Veteran was afforded a VA examination of his ankle in 
February 2007.  At that time, the Veteran complained of pain 
in the leg at a level of nine out of ten in severity at rest 
and at ten out of ten in severity during activity.  Upon 
physical examination, the examiner noted the Veteran's range 
of motion as 20 degrees dorsiflexion, 20 degrees plantar 
flexion, 30 degrees inversion, and 30 degrees eversion.  The 
examiner found medial and lateral tenderness of the right 
ankle and a trace of edema.  The Veteran had normal pulses 
and normal sensation.  He found moderate pes planus but no 
calluses or ulcerations over the ventral surface of the right 
foot.  There was also suggestive palpable deformity of the 
distal fibula.  X-rays of the right ankle in April 2005 
showed normal x-ray but with stress there is loss of the 
lateral ankle mortis.  The Veteran could dorsi-flex and 
plantar-flex the toes 25 degrees.  The examiner diagnosed the 
Veteran with a healed fracture of the right distal fibula in 
1990 with continued leg and ankle pain of uncertain etiology.  
He described it as a moderate disability with progression.  

A private February 2007 medical record reported painful heels 
bilaterally and right ankle pain.  Upon examination, the 
Veteran had pain upon palpation of both heels, collapsed 
medial column on weight bearing, pain on passive and active 
motion subtalar joint, and some crepitation of the ankle 
joint with range of motion.  X-rays revealed no fracture.  
 
May 2008, September 2008, December 2008, and January 2009 VA 
podiatry records showed pain at the medial calc tubercle of 
the bilateral feet.  The examiner noted no tinnels sign and 
no pain at medial to lateral compression of calcaneus.  The 
examiner found moderate tenderness at anterior talofibular 
ligament and calcaneofibular ligament right ankle with no 
anterior drawer sign.  He reported no sign of ligament 
laxity, no pain at peroneal tendons, and no pain at posterior 
tibial tendon or at deltoid.  The examiner diagnosed lateral 
impingement and lateral ankle pain due to overpronation.  

The Veteran was afforded a VA examination regarding his feet 
in May 2009.  The Veteran reported bilateral heel pain with 
temporary relief from injections and physical therapy.  He 
noted pain in both feet along the medial longitudinal arches 
and heels at rest, when standing, and when walking.  He noted 
no weakness, swelling, or fatigability and no flare-ups.  
Physical examination revealed a normal gait.  The Veteran was 
tender along the medial longitudinal arches bilaterally and 
over the medial canthus of the calcanei bilaterally.  He had 
some painful motion in the hindfoot of both feet.  The 
examiner found no ulcerations, edema, callosities, 
instability, or abnormal wear patterns of the shoes.  Pes 
planus was also not an issue.  The examiner diagnosed 
bilateral plantar fasciitis.  

At this point the Board notes that service connection for 
left foot plantar fasciitis was granted by rating decision in 
July 2009.  That same rating decision denied right foot 
plantar fasciitis.  The only issue currently before the Board 
is the degree of severity of the service-connected right 
ankle disability.  

The Board acknowledges the Veteran's numerous statements 
regarding the pain in his ankle.  He also submitted multiple 
statements from his boss noting his difficulty standing 
during the workday due to his pain and from his nephew 
describing his physical disabilities.  In addition, the 
Veteran testified at an October 2009 hearing before the Board 
where he further addressed the difficulties related to his 
ankle disability.

To receive an increased disability rating under Diagnostic 
Code 5271, the evidence must show marked limitation of motion 
of the ankle.  The Veteran's range of motion in February 2007 
was 20 degrees dorsiflexion, 20 degrees plantar flexion, 30 
degrees inversion, and 30 degrees eversion.  The normal range 
of motion for an ankle is 20 degrees dorsiflexion and 45 
degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II.  As 
such, the Veteran's dorsiflexion was normal and his plantar 
flexion was limited by 25 degrees.  The Board acknowledges 
the requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
to consider any additional functional loss due to pain.  The 
examiner, however, noted that the Veteran's symptoms 
indicated a moderate disability with progression despite 
being aware of the Veteran's complaints of pain.  The 
remainder of the record fails to show any greater limitation 
of motion due to functional loss.  Viewing these findings the 
Board is unable to conclude that the right ankle disability 
more nearly approximates marked limitation of motion, even 
when DeLuca is considered.  It appears that dorsiflexion is 
essentially normal, and plantar flexion is limited to just 
under one-half of normal.  These findings are more suggestive 
of moderate limitation of motion.  As such, the current 10 
percent rating appears to fully contemplate the degree of 
disability under limitation of motion criteria.  

The Board must also consider other possibly applicable 
regulations.  Diagnostic Codes 5270 and 5272 are inapplicable 
because the evidence failed to show ankylosis of the ankle or 
of the subastragalar or tarsal joint.  Diagnostic Code 5273 
would not benefit the Veteran because the evidence does not 
show a marked deformity.  Diagnostic Code 5247 is 
inapplicable as the Veteran has not has an astragalectomy.  
As such, no other diagnostic code is applicable to the 
Veteran's ankle disability.   

As such, the Board finds that a preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 10 percent disabling for the residuals of a 
fracture, distal fibula, right.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990)

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported with pain and limitation 
of motion of the ankle.  The Board again acknowledges the 
Veteran's assertions regarding the effect on his employment.  
However, the Board is of the opinion that the Rating Schedule 
measures and contemplates these aspects of his disability, so 
that extraschedular consideration is not warranted.




ORDER

Entitlement to an increased disability rating for residuals 
of fracture, distal fibula, right, currently evaluated at 10 
percent disabling, is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


